DETAILED ACTION
This Office action is in reply to application no. 17/199,490, filed 12 March 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,679. Although the claims at issue are not identical, they are not patentably distinct from each other because first comparing the independent claims, claim 1 of the present invention differs from claim 1 of the reference patent only in choice of embodiment – a computer-readable medium as opposed to a method.  Claim 13 of the present invention is identical to claim 13 of the reference patent except a quantity must be below a certain value rather than above it.  Claim 17 of the present invention, as with claim 1, differs from claim 20 of the reference patent only in choice of embodiment.  The dependent claims here are either word-for-word identical to claims of the reference patent, or present only minor variations that would have been obvious to one of ordinary skill in the art at the relevant time.

Conclusion
First, no rejection is made here under 35 U.S.C. § 101.  As the claims here are not patentably distinct from those of the reference patent as explained above, it seems reasonable to make no such rejection here for the same reasons no such rejection was made in regard to the reference patent, an explanation of which was set forth during prosecution of the reference patent.
Similarly, no rejection is made here under 35 U.S.C. § 102 or 103.  A search reveals the following prior art, and an explanation is given as to why it is insufficient to support a rejection on either basis.  The present invention has priority to May 2014.
Egenolf et al. (U.S. Publication No. 2015/0039485, filed 31 July 2013) disclose a system for normalizing the currency of a billing transaction. [title] It can provide “discounts” but withhold them “if a customer… doesn’t meet a minimum commitment level”. [0012] On the other hand, if a threshold is met, “the system applies a discount… in the underlying, base currency”. [0028]
Nordstrand et al. (U.S. Publication No. 2014/0236692, filed 25 April 2014) disclose a product substantiation method with filtering. [title] A “promotion” is conditioned on a “minimum purchase requirement”, [0095] which may include requiring the purchase of a “trigger product”. [0096]
Aaron (U.S. Publication No. 2006/0041891) discloses providing application services to a user. [title] A “request from the user authorizing execution” of an application may be based upon a “trigger”, [0043] and refers to “transaction communications”, [0047] but it is clear that these are data transactions and not transactions in the financial or commercial sense of the word.
In any event, none of these, alone or if combined, teach or suggest the entire process as exemplified by claim 1 of the present invention, and in particular the data-warehouse limitations and the use of a portal as a hub for the required communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694